Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This action is in response to the application filed on March 11, 2022
Claims 1-13 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USP 2018/0046988) in view of Shukla et al. (USP: 2015/0156709).

As per Claim 1 Kim teaches a mesh network creation method comprising:
clocking, by a processor of a mobile device, a crew leader user into a job associated with a crew ID, wherein a plurality of user IDs are associated with the crew ID (Paragraph 0017 -0020, 0054, 0055 the first beacon at the first facility and further subsequent to installation of the mobile application on the first mobile terminal, authenticating, by the server, the first user for reporting attendance via the mobile application installed on the first mobile terminal. The wireless signal from the beacon carries one or more of a service ID for the attendance recording service, a hardware ID of the beacon, a security code, a key for the security code. When the smartphone receives a plurality of beacon signals, the mobile application process to select only beacon signals having the service ID that is known to the mobile application.); in response to the clocking the crew leader into the job (Paragraph 0086 he smartphone of the employee who clocks in at 9 a.m. and clocks out at 5 p.m. ), generating, by the processor, a beacon including the crew ID (Paragraph 0079, 0093  FIG. 17C illustrates display of attendance reporting progress  in response to the selection of the clock-in button, the hardware ID of the beacon signals and the hardware ID identified from the database is performed at the smartphone.); broadcasting, by a transceiver of the mobile device, the beacon (Paragraph 0019, 0043 signal is broadcast from the particular beacon installed in the workplace );
 receiving, by the transceiver, a response to the beacon, the response including a user ID (Paragraph 0006-0008, 0019 in response to the first user's command for reporting mobile terminal to identify the wireless signals broadcast by a beacon associated with hardware ID, the group consisting of a service ID, a hardware ID, a security code and a security key); 
determining, by the processor, that the user ID is one of the plurality of user IDs associated with the crew ID (Paragraph 0055, 0091, 0093 a beacon periodically transmits at least one of the attendance for example, one selected service ID, the hardware ID of the beacon, the security code and the key of the security code. When the smartphone receives a plurality of beacon signals, the mobile application process to select only beacon signals having the service ID that is known to the mobile application. ); transmitting, by the transceiver, a job ID enabling a user associated with the user ID to clock into a job (Paragraph 0086, 0090, 0093 – 0096 The attendance log includes information regarding clock-in and clock-out of employees. For example, information such as a time when an employee reported workplace check-in (Clock-in time), an identifier of a smartphone used for check-in reporting (Clock-in smartphone ID)); and
However Kim does not explicitly disclose receiving, by the transceiver, and processing, by the processor, at least one mesh network beacon from a mesh network mobile device into which the user is logged in. 
Shukla teaches receiving, by the transceiver, and processing, by the processor, at least one mesh network beacon from a mesh network mobile device into which the user is logged in (Paragraph 0009, 0036, 0041, 0046 The wireless network infrastructure may include mesh-based networks, and therefore a requesting device, such as requesting device 115-b, seeking to access AP 105-a would have to attempt an active scan using probe requests to gain access to the other network type.. For example, a NaN anchor master may reply by transmitting a discovery beacon.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to include Mesh Network as taught by Shukla for reliability, to ensure that the wireless network infrastructure may include, a mesh device.. (See Shukla Paragraph 0009). 

As per Claim 2 Kim - Shukla teaches the mesh network creation method of claim 1, wherein the processing of the at least one mesh network beacon includes retransmitting, by the transceiver, the at least one mesh network beacon (Paragraph 0042, 0086 the smartphone communicates with a server and records clock-in and clock-out of the employee). 
However Kim does not explicitly disclose receiving, by the transceiver, and processing, by the processor, at least one mesh network beacon from a mesh network mobile device into which the user is logged in. 
Shukla teaches receiving, by the transceiver, and processing, by the processor, at least one mesh network beacon from a mesh network mobile device into which the user is logged in (Paragraph 0009, 0036, 0041, 0046 The wireless network infrastructure may include mesh-based networks, and therefore a requesting device, such as requesting device 115-b, seeking to access AP 105-a would have to attempt an active scan using probe requests to gain access to the other network type.. For example, a NaN anchor master may reply by transmitting a discovery beacon.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to include Mesh Network as taught by Shukla for reliability, to ensure that the wireless network infrastructure may include, a mesh device.. (See Shukla Paragraph 0009). 


As per Claim 3 Kim - Shukla teaches the method of claim 1, wherein the clocking the crew leader user into the job includes sending, by the processor, a message to a server device including at least a user ID from an account of the crew leader user logged into the mobile device, the job ID, and a time stamp, wherein the user ID from the account of the crew leader user is one of the plurality of user IDs associated with the crew ID (Paragraph 0055, 0058 When the smartphone receives a plurality of beacon signals, the mobile application process to select only beacon signals having the service ID that is known to the mobile application. The key is a time when the security code is generated at the beacon or a time representing a time frame (update interval) during which the security code is valid. In another embodiment, the key is a modification of a time and can be calculated back to the time). 

As per Claim 4 Kim - Shukla teaches the method of claim 3, wherein processing the at least one mesh network beacon includes determining that a second user ID in the mesh network beacon is associated with the crew ID and transmitting, by the transceiver, the job ID enabling a second user associated with the second user ID to clock into the job (Paragraph 0086, 0090 FIG. 12. The attendance log includes information regarding clock-in and clock-out of employees. For example, information such as a time when an employee reported workplace check-in (Clock-in time), an identifier of a smartphone used for check-in reporting (Clock-in smartphone ID), an identifier of a beacon of which signal is sensed by the smartphone at the time of check-in reporting (Clock-Beacon ID) can be recorded in the database in connection with the identifier of the employee and the identifier of the workplace. ). 
However Kim does not explicitly disclose receiving, by the transceiver, and processing, by the processor, at least one mesh network beacon from a mesh network mobile device into which the user is logged in. 
Shukla teaches receiving, by the transceiver, and processing, by the processor, at least one mesh network beacon from a mesh network mobile device into which the user is logged in (Paragraph 0009, 0036, 0041, 0046 The wireless network infrastructure may include mesh-based networks, and therefore a requesting device, such as requesting device 115-b, seeking to access AP 105-a would have to attempt an active scan using probe requests to gain access to the other network type.. For example, a NaN anchor master may reply by transmitting a discovery beacon.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to include Mesh Network as taught by Shukla for reliability, to ensure that the wireless network infrastructure may include, a mesh device.. (See Shukla Paragraph 0009). 

As per Claim 5 Kim - Shukla teaches the method of claim 1, further comprising clocking, by the processor, the crew leader user out of the job (Paragraph 0053 -0056 Accordingly, the signal from the beacon does not arrive at a server installed at a place other than the workplace. In embodiments, the beacon does not perform two-way communication with the server and does not have a communication module needed for such two-way communication with the server. ). 

As per Claim 6 Kim - Shukla teaches the method of claim 5, wherein the clocking the crew leader user out of the job includes sending, by the processor, a message to a server device including at least a user ID from an account of the user logged into the mobile device, the job ID, and a time stamp (Paragraph  0058-0060 example, a time when the employee pressed the attendance recording request button, a time when the beacon signal is obtained at the smartphone, a time when the server receives the security code can be used to generate the security code without referring to a key in the beacon signal. In an embodiment, the key contained in the beacon signal does not include all parameters for generating the security code, and some parameters for generating the security code (e.g., a current time of the server or the smartphone, an employee ID, an address of the workplace and the like) which are not contained in the beacon signal and can be obtained from other information sources (the database or the like)). 

As per Claim 7 Kim - Shukla teaches the method of claim 1, further comprising adding, by the processor, the user ID to the plurality of user IDs associated with the crew ID prior to receiving the response to the beacon (Paragraph 0055, 0077, 0079, 0080 The When the smartphone receives a plurality of beacon signals, the mobile application process to select only beacon signals having the service ID that is known to the mobile application. Smartphone has information regarding what is the service ID applied to the beacons for implementing the attendance recording service. When several beacon signals are sensed at the smartphone, beacon signals having a service ID different from service IDs known to the smartphone are ignored, and they are not used for attendance recording for the employee, the smartphone prior to obtaining the beacon signals (710). The server provides the smartphone with the service ID of the beacon of the employee's workplace, or all service IDs on the database).

As per Claim 8 Kim teaches a mobile device configured to create a mesh network comprising: 
a transceiver (Paragraph 0069 FIG. 6, in the embodiments, the smartphone collects beacon signals using its wireless communication module and transmits hardware IDs of the beacons ); and
 a processor configured to (Paragraph 0052 includes a processor, a memory and a broadcasting module):
 clock a crew leader user into a job associated with a crew ID, wherein a plurality of user IDs are associated with the crew ID (Paragraph 0017 -0020, 0054, 0055 the first beacon at the first facility and further subsequent to installation of the mobile application on the first mobile terminal, authenticating, by the server, the first user for reporting attendance via the mobile application installed on the first mobile terminal. The wireless signal from the beacon carries one or more of a service ID for the attendance recording service, a hardware ID of the beacon, a security code, a key for the security code. When the smartphone receives a plurality of beacon signals, the mobile application process to select only beacon signals having the service ID that is known to the mobile application); 
in response to the clocking the crew leader into the job(Paragraph 0086 he smartphone of the employee who clocks in at 9 a.m. and clocks out at 5 p.m. ), generate a beacon including the crew ID (Paragraph 0079, 0093  FIG. 17C illustrates display of attendance reporting progress  in response to the selection of the clock-in button, the hardware ID of the beacon signals and the hardware ID identified from the database is performed at the smartphone.); 
broadcast, by the transceiver, the beacon (Paragraph 0019, 0043 the the signal is broadcast from the particular beacon installed in the workplace ); 
receive, by the transceiver, a response to the beacon, the response including a user ID(Paragraph 0006-0008, 0019 in response to the first user's command for reporting mobile terminal to identify the wireless signals broadcast by a beacon associated with hardware ID, the group consisting of a service ID, a hardware ID, a security code and a security key); 
determine that the user ID is one of the plurality of user IDs associated with the crew ID(Paragraph 0055, 0091, 0093 a beacon periodically transmits at least one of the attendance for example, one selected service ID, the hardware ID of the beacon, the security code and the key of the security code. When the smartphone receives a plurality of beacon signals, the mobile application process to select only beacon signals having the service ID that is known to the mobile application. ); transmit, by the transceiver, a job ID enabling a user associated with the user ID to clock into the job(Paragraph 0090, 0093 – 0096 The attendance log includes information regarding clock-in and clock-out of employees. For example, information such as a time when an employee reported workplace check-in (Clock-in time), an identifier of a smartphone used for check-in reporting (Clock-in smartphone ID)); and 
However Kim does not explicitly disclose receiving, by the transceiver, and processing, by the processor, at least one mesh network beacon from a mesh network mobile device into which the user is logged in. 
Shukla teaches receiving, by the transceiver, and processing, by the processor, at least one mesh network beacon from a mesh network mobile device into which the user is logged in (Paragraph 0009, 0036, 0041, 0046 The wireless network infrastructure may include mesh-based networks, and therefore a requesting device, such as requesting device 115-b, seeking to access AP 105-a would have to attempt an active scan using probe requests to gain access to the other network type.. For example, a NaN anchor master may reply by transmitting a discovery beacon.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to include Mesh Network as taught by Shukla for reliability, to ensure that the wireless network infrastructure may include, a mesh device.. (See Shukla Paragraph 0009). 

As per Claim 9 Kim - Shukla teaches the mobile device of claim 8, wherein the processing of the at least one mesh network beacon includes retransmitting, by the transceiver, the at least one mesh network beacon (Paragraph 0042, 0086 the smartphone communicates with a server and records clock-in and clock-out of the employee). 
However Kim does not explicitly disclose receiving, by the transceiver, and processing, by the processor, at least one mesh network beacon from a mesh network mobile device into which the user is logged in. 
Shukla teaches receiving, by the transceiver, and processing, by the processor, at least one mesh network beacon from a mesh network mobile device into which the user is logged in (Paragraph 0009, 0036, 0041, 0046 The wireless network infrastructure may include mesh-based networks, and therefore a requesting device, such as requesting device 115-b, seeking to access AP 105-a would have to attempt an active scan using probe requests to gain access to the other network type.. For example, a NaN anchor master may reply by transmitting a discovery beacon.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to include Mesh Network as taught by Shukla for reliability, to ensure that the wireless network infrastructure may include, a mesh device.. (See Shukla Paragraph 0009). 


As per Claim 10 Kim - Shukla teaches the mobile device of claim 8, wherein the clocking the crew leader user into the job includes sending a message to a server device including at least a user ID from an account of the crew leader user logged into the mobile device, the job ID, and a time stamp, wherein the user ID from the account of the crew leader user is one of the plurality of user IDs associated with the crew ID (Paragraph 0055, 0058 When the smartphone receives a plurality of beacon signals, the mobile application process to select only beacon signals having the service ID that is known to the mobile application. The key is a time when the security code is generated at the beacon or a time representing a time frame (update interval) during which the security code is valid. In another embodiment, the key is a modification of a time and can be calculated back to the time).

As per Claim 11 Kim - Shukla teaches the mobile device of claim 10, wherein processing the at least one mesh network beacon includes determining that a second user ID in the mesh network beacon is associated with the crew ID and transmitting, by the transceiver, the job ID enabling a second user associated with the second user ID to clock into the job (Paragraph 0086, 0090 FIG. 12. The attendance log includes information regarding clock-in and clock-out of employees. For example, information such as a time when an employee reported workplace check-in (Clock-in time), an identifier of a smartphone used for check-in reporting (Clock-in smartphone ID), an identifier of a beacon of which signal is sensed by the smartphone at the time of check-in reporting (Clock-Beacon ID) can be recorded in the database in connection with the identifier of the employee and the identifier of the workplace. ). 
However Kim does not explicitly disclose receiving, by the transceiver, and processing, by the processor, at least one mesh network beacon from a mesh network mobile device into which the user is logged in. 
Shukla teaches receiving, by the transceiver, and processing, by the processor, at least one mesh network beacon from a mesh network mobile device into which the user is logged in (Paragraph 0009, 0036, 0041, 0046 The wireless network infrastructure may include mesh-based networks, and therefore a requesting device, such as requesting device 115-b, seeking to access AP 105-a would have to attempt an active scan using probe requests to gain access to the other network type.. For example, a NaN anchor master may reply by transmitting a discovery beacon.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to include Mesh Network as taught by Shukla for reliability, to ensure that the wireless network infrastructure may include, a mesh device.. (See Shukla Paragraph 0009). 


As per Claim 12 Kim - Shukla teaches the mobile device of claim 8, wherein the processor is further configured to clock the crew leader user out of the job (Paragraph 0053 -0056 Accordingly, the signal from the beacon does not arrive at a server installed at a place other than the workplace. In embodiments, the beacon does not perform two-way communication with the server and does not have a communication module needed for such two-way communication with the server).

As per Claim 13 Kim - Shukla teaches the mobile device of claim 12, wherein the clocking the crew leader user out of the job includes sending a message to a server device including at least a user ID from an account of the user logged into the mobile device, the job ID, and a time stamp (Paragraph  0058-0060 example, a time when the employee pressed the attendance recording request button, a time when the beacon signal is obtained at the smartphone, a time when the server receives the security code can be used to generate the security code without referring to a key in the beacon signal. In an embodiment, the key contained in the beacon signal does not include all parameters for generating the security code, and some parameters for generating the security code (e.g., a current time of the server or the smartphone, an employee ID, an address of the workplace and the like) which are not contained in the beacon signal and can be obtained from other information sources (the database or the like)).


Response to Argument(s)

Applicant's argument(s) filed on October March 11, 2022 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page 7 and 8 the Applicant argues in substance that: 

(A)  “the combination of Kim and Shukla does not teach or suggest “clocking, by a processor of a mobile device, a crew leader user into a job associated with a crew ID, wherein a plurality of user IDs are associated with the crew ID; in response to the clocking the crew leader into the job, generating, by the processor, a beacon including the crew ID” (emphasis added). As a result, Kim and Shukla further do not teach or suggest subsequent mesh network formation processing wherein a clock-in is used to trigger the rest of the mesh network formation processing”.
Response:

• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Examiner recommend that applicant’s representative add more explicit language to the claims. Kim explicitly states that the smartphone  periodically scans beacon signals and records a Received Signal Strength Indicator (RSSI) of the beacon signals. Even when the mobile application for attendance recording is not activated, the smartphone periodically obtains signals from nearby beacons while running in the background. In an embodiment, the smartphone maintains a signal strength profile only for the signals having the hardware ID of the beacon assigned to the employee's workplace. The signal profile of the beacon assigned to the employee's workplace is analyzed at the server or the smartphone. In an embodiment, a profile containing beacon signal strength outside the employee's working schedule is analyzed at the smartphone, and the smartphone provides the analysis result to the server while providing the beacon signal strength profile to the server. A clock-in button and a clock-out button are displayed in association with the working schedule. Kim discloses in figure 17B which illustrates activation of the clock-in button and figure 17C illustrates display of attendance reporting progress in response to the selection of the clock-in button and figure FIG. 17D illustrates a message  that clock-in of the employee is confirmed. An example from Kim (Paragraph 0090  For example, information such as a time when an employee reported workplace check-in (Clock-in time), an identifier of a smartphone used for check-in reporting (Clock-in smartphone ID), an identifier of a beacon of which signal is sensed by the smartphone at the time of check-in reporting (Clock-Beacon ID) can be recorded in the database in connection with the identifier of the employee and the identifier of the workplace...)

    Therefore Kim and  Shukla reference teaches the claim limitation as currently presented. 

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications. 

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468